Eleanor F. McIntyre asks a reversal of the judgment, canceling a deed from decedent to her for lack of delivery, because of alleged errors in the denial of her motion for a nonsuit and in the admission in evidence of two letters written by decedent after the purported delivery. The facts and circumstances surrounding such delivery are fully set forth in the companion case of Morgan v. Matthieson, 103 Cal.App. 510
[285 P. 325], involving the delivery, simultaneously with the present one, of another deed from decedent to another grantee. [1] By presenting evidence after the denial of her motion, appellant changed the question for decision from the correctness *Page 627 
of the ruling on her motion to the sufficiency of the whole evidence to support the judgment. As was pointed out in the above-cited case, in discussing substantially the same evidence, the conflict in the testimony makes the trial court's determination conclusive. [2] This case also holds that the letters were admissible, not to disparage the deed, but to give light on decedent's intent as to divesting himself of title.
Upon the authority of that case the judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred.